date internal_revenue_service number release date cor-121298-00 the honorable ed pastor u s house of representatives washington d c attention eve young dear mr pastor this letter is in response to your inquiry dated date asking for clarification of letter of date your inquiry concerns income_tax_withholding on military disability payments your understanding of 778_fsupp_894 e d va is that disability does not have to be combat-related for the individual to receive tax-free treatment and the irs agreed to follow this case you believe the irs is not allowing tax-exempt treatment of disability payments unless they are the result of a combat- related injury because of agency regulations internal_revenue_code the code sec_104 i would like to provide information to clarify these conclusions the standards for military disability payments are established by sec_104 and b of the code which allows taxpayers to exclude from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country however effective in congress adopted sec_104 which restricts the income exclusion in a so the general_rule is that military disability pay is included in income unless the individual received disability payments because of combat-related_injury or on application therefor would be entitled to receive disability compensation from the veterans’ administration sec_104 and d the st clair case copy enclosed dealt only with sec_104 the holding in st sec_104 also contains exclusions for individuals who receive payments whose tax-exempt status was grandfathered on or before date this exclusion is unlikely to be relevant today clair is that a lump-sum disability severance payment is received as a result of personal injuries occurring during active_service the irs argued that under case law a lump- sum payment could not be retroactively recharacterized as a disability payment the irs also argued the taxpayer was not entitled to the income_tax exclusion because he received a lump-sum payment that was not a pension or annuity for purposes of sec_104 the court found for the taxpayer and the irs agreed with the holding in that case as explained in action on decision copy enclosed the formal statement of irs policy on this issue the st clair case did not deal with the additional restrictions on tax treatment adopted by congress in sec_104 the irs has never held the position that sec_104 restricts the exclusion only to combat-related injuries the withholding problem to which you refer arises only when the disability is not combat-related then for the severance_pay to be tax-exempt the service member must be awarded disability compensation from the veterans administration va after retirement the department of defense dod cannot know in advance whether a member will be entitled to receive disability compensation from the va because of the way the law is written the tax treatment of a lump-sum disability payment is established after the payment is made first the member must retire or separate from service and then apply to the va for disability benefits not until the va decides does the member know whether he can exclude the disability payment from income if the decision is made in a tax_year after the payment the member must file an amended income_tax return to claim the exclusion this must be done before the statute_of_limitations for refunds expires the dod regulations copy enclosed dealing with withholding on disability payments explain that disability severance_pay is normally taxable_income dod financial management regulation vol 7a ch sec_3504 see particularly section taxability and withholding this regulation also explains that disability severance_pay is not taxable or subject_to_withholding if it resulted from a combat-related_injury or the member has official notification from the va approving entitlement to disability compensation otherwise dod withholds income taxes if the va awards disability compensation in the same tax_year in which the member receives disability compensation the member can request a refund from the dod if the va awards disability compensation in another tax_year the member must file an amended_return with the irs to request a refund under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information is helpful to you if you have any questions please call elizabeth edwards of this office at sincerely mary oppenheimer assistant chief_counsel office of division counsel associate chief_counsel tax exempt and government entities enclosures
